Citation Nr: 0421280	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  02-20 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for coronary 
artery disease, claimed as being secondary to service-
connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.

In a June 1998 decision the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for coronary 
artery disease as secondary to service-connected PTSD.  The 
veteran was notified of the June 1998 decision and did not 
appeal, and that decision is final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1997).

The veteran again claimed entitlement to service connection 
for coronary artery disease, as secondary to PTSD, and in a 
June 2001 rating decision the Department of Veterans Affairs 
(VA) Regional Office (RO) denied that claim.  The veteran 
perfected an appeal of the June 2001 decision.

In the June 2001 decision the RO denied service connection 
for coronary artery disease without addressing the issue of 
whether new and material evidence had been submitted to 
reopen the previously denied claim.  See 38 U.S.C.A. § 5108 
(West 2002).  Regardless of the RO's characterization of the 
issue, however, the Board is without jurisdiction to consider 
the substantive merits of the claim for service connection in 
the absence of a finding that new and material evidence has 
been received.  The Board finds, therefore, that the proper 
issue on appeal is whether new and material evidence has been 
received to reopen the previously denied claim.  The Board 
also finds that it can address that issue in the first 
instance without prejudice to the veteran, because the Board 
will be applying a more liberal standard of review than that 
applied by the RO.  See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).  

The issue of entitlement to service connection for coronary 
artery disease is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
coronary artery disease, claimed as secondary to PTSD, in 
June 1998.  The veteran was notified of that decision and did 
not appeal.

2.  The evidence received subsequent to the June 1998 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether coronary artery 
disease is caused or aggravated by PTSD, and it must be 
considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSION OF LAW

The June 1998 Board decision denying entitlement to service 
connection for coronary artery disease as secondary to PTSD 
became final, new and material evidence has been received, 
and the claim is reopened.  38 U.S.C.A. § 7104(b) (West 
1991); 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1100 
(1997); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that PTSD caused his coronary artery 
disease, in that his first myocardial infarction occurred 
when he was having a flashback.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA left intact, however, the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the duty to assist provisions 
of the VCAA are fully applicable to the claim.  See 38 
U.S.C.A. § 5103A(f) (West 2002); see also Paralyzed Veterans 
of America, et. al., v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).

In August 2001 VA published regulations implementing the 
provisions of the VCAA, including the applicability of those 
provisions to attempts to reopen previously denied claims.  
The regulation provides that for requests to reopen submitted 
prior to August 29, 2001 (the date of publication of the 
regulation), VA will notify the veteran of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  VA does not, however, have any duty to assist the 
veteran in developing evidence in support of his request to 
reopen the previously denied claim, if that request was 
submitted prior to August 29, 2001.  For requests to reopen 
filed on or after August 29, 2001 (which does not include 
this claim), VA has a duty to inform the veteran of the 
evidence needed to substantiate his claim and to assist him 
in obtaining existing evidence that may be found to be new 
and material.  If VA determines that new and material 
evidence has been submitted and reopens the previously denied 
claim, VA is obligated to fully assist him in obtaining any 
evidence that may be relevant to the claim.  38 C.F.R. 
§ 3.159(b) and (c) (2003); see also Paralyzed Veterans of 
America, et. al., 345 F.3d at 1342.

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform the veteran of which information and evidence, if any, 
that he is to provide and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2003).

The RO informed the veteran of the evidence needed to 
substantiate his claim in December 2002 by informing him of 
the provisions of the VCAA and the specific evidence required 
to substantiate his claim for service connection.  The RO 
also informed him of the information and evidence that he was 
required to submit, and the evidence that the RO would obtain 
on his behalf.  The RO instructed him to identify any 
evidence that was relevant to his claim, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on his behalf.  As an 
alternative, he could obtain the evidence and submit it to 
the RO.  The RO informed him that although VA would make 
reasonable efforts to obtain the evidence he identified, it 
was ultimately his responsibility to provide the evidence in 
support of his claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 112.  In this case, the initial RO decision 
was made in June 2001, but the veteran was not provided a 
section 5103(a) notice until December 2002.  For the reasons 
shown below, however, the Board finds that the delay in 
issuance of the VCAA notice was not prejudicial to the 
veteran.

The veteran and his representative were provided with a copy 
of the appealed rating decision and a statement of the case, 
in which the RO informed them of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim and the requirement to submit 
medical evidence that established entitlement to service 
connection.  In these documents the RO also informed them of 
the cumulative evidence previously provided to VA or obtained 
by VA on the veteran's behalf, and the evidence identified by 
the veteran that the RO was unable to obtain.  The Board 
finds that all of these documents informed the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  
Quartuccio, 16 Vet. App. at 183.

Although the December 2002 notice was sent following the June 
2001 decision, the veteran responded to the December 2002 
notice by informing the RO that he had no additional evidence 
to identify or submit.  The veteran was given the opportunity 
to present evidence at a hearing, but withdrew his request 
for a hearing.  As will be shown below, the Board has found 
that new and material evidence has been received to reopen 
the previously denied claim.  For these reasons the Board 
finds that the veteran has not been prejudiced by having been 
notified of the evidence needed to substantiate his claim 
following the RO's June 2001 unfavorable decision, and that 
VA has fulfilled its obligation to inform him of the evidence 
needed to substantiate his claim.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (prejudice is not shown if the claimant 
has been given adequate notice of the need to submit evidence 
or argument on the question being considered and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing); VAOPGCPREC 7-04.  

As indicated below, the Board has reopened the previously 
denied claim for service connection for coronary artery 
disease.  The Board also finds, however, that additional 
development is required in order for the RO to fulfill the 
duty to assist prior to considering the substantive merits of 
the claim.  The issue of entitlement to service connection 
for coronary artery disease as secondary to service-connected 
PTSD is, therefore, being remanded to the RO.

Relevant Laws and Regulations

When a claim is disallowed by the Board and not appealed, 
that decision becomes final and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1997).  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2000).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
See Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2003)).  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.  
See Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed. Cir. 2003) 
("Congressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."), citing Landgraf v. USI Film Prods., 
511 U.S. 244, 272 (1994)), cert. denied, 124 S. Ct. 1421 
(2004).

Analysis

The evidence relied upon by the Board in the June 1998 
decision consisted of evidence showing that the veteran had 
been awarded service-connection for PTSD, which was then 
rated as 50 percent disabling, and medical records 
documenting the treatment of coronary artery disease 
beginning in September 1996.  The Board denied service 
connection for coronary artery disease because there was no 
evidence of record indicating that the coronary artery 
disease had been caused or aggravated by PTSD.

The evidence received subsequent to the June 1998 decision 
includes a March 1999 medical report from the veteran's 
private physician showing that the veteran had told the 
physician, at the time his first myocardial infarction had 
occurred, that he was having a flashback at the time.  The 
physician also provided the opinion that the stress caused by 
PTSD was a "major contributor to his present cardiac 
condition."  In a September 2001 report another physician 
found that the PTSD was "placing an undo risk upon his 
cardiovascular status."

The Board finds that the March 1999 and September 2001 
medical reports are new, in that none of the evidence of 
record in June 1998 indicated that the coronary artery 
disease had been caused or aggravated by PTSD.  The evidence 
is also material because it bears directly and substantially 
on the issue being considered, that being whether the 
coronary artery disease is secondary to PTSD.  The Board 
finds, therefore, that evidence that is both new and material 
has been received, and the claim of entitlement to service 
connection for coronary artery disease is reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for coronary artery 
disease, claimed as secondary to PTSD, is reopened.


REMAND

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  The Court 
defined "disability" in this context as impairment of 
earning capacity, including any additional impairment of 
earning capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the nonservice-connected disorder.  If a 
nonservice-connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448-49 
(1995).  

The physician providing the March 1999 medical report 
indicated in the report that the circumstances surrounding 
the veteran's initial myocardial infarction were documented 
in the treatment records from the Medical University of South 
Carolina (MUSC) and Beaufort Memorial Hospital.  The file 
contains records from MUSC beginning in September 1996, but 
no records from Beaufort Memorial Hospital have been 
obtained.  The records dated in September 1996 do not 
document the veteran's initial myocardial infarction, in that 
he was taking nitroglycerin at the time he was hospitalized 
at MUSC for coronary artery bypass surgery in September 1996.  
It appears, therefore, that all of the relevant records have 
not been obtained.

In addition to the above, the veteran has not been provided a 
VA medical examination, nor has the RO obtained a medical 
opinion that is based on review of his medical and 
psychiatric records, regarding the claimed nexus between 
coronary artery disease and PTSD.  For these reasons, remand 
of the case is required.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for coronary 
artery disease since his cardiac symptoms 
began.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.  If 
the RO is not able to obtain any 
identified records, the claims file 
should be documented to that effect and 
the veteran so notified.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should forward the 
veteran's claims file to a VA 
cardiologist in order to obtain a medical 
opinion on the effect, if any, of his 
service-connected PTSD on his coronary 
artery disease.  If the cardiologist 
determines that an examination is 
necessary in order to provide the 
requested opinion, that examination 
should be afforded to the veteran.  The 
cardiologist is asked to review the 
medical evidence of record and, based on 
that evidence and sound medical 
principles, provide an opinion on whether 
the PTSD caused or aggravated the 
coronary artery disease.  If the examiner 
finds that the PTSD has aggravated the 
coronary artery disease, he/she should 
specify the degree of increased 
disability that is due to PTSD.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the substantive merits 
of the claim for service connection for 
coronary artery disease.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



